Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 05/29/2020. Claims 1, 9 and 16 are independent claims. Claims 1-20 have been examined and rejected in the current patent application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020 and 12/27/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8-12, 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Buhler et al. (US 10,769,503 B1, hereinafter Buhler) in view of Clarkson et al. (US 2019/0258640 A1, hereinafter Clarkson) and in view of Raihan (US 2019/0354583 A1, hereinafter Raihan).
Regarding independent claim(s) 1, Buhler discloses a computer-implemented method, comprising: accessing, by a processor, a set of asset documents performing, by the processor (Buhler discloses the present disclosure is directed towards processes that provide visual insight, discovery, and navigation into collections of millions of media files and/or documents (e.g., printed office documents scanned as images), (see Buhler: Col. 7 lines 1-67). A computer (e.g., the server 110, the client devices 104, or a combination thereof) having one or more processors, and memory, (see Buhler: Col. 20 line 1-30). A set of labels for a group of assets (e.g., image files/documents). FIGS. 4G and 4H, (see Buhler: Col. 13 lines 1-67, Col. 14 lines 1-67 and Col. 24 lines 1-67). This reads on the claim concepts of a computer-implemented method, comprising: accessing, by a processor, a set of asset documents performing, by the processor),
feature extraction on text of each document of the set of asset documents using a feature extraction module to generate a set of features, wherein each feature of the set of features represents a document of the set of asset documents (Buhler discloses textual queries can be matched to text content of ordinary documents, an image (classifies each encoded spreadsheet data cell in the extracted semantic information as either a formula or text). The train the base network using images of office document pages, which results in a base network that is particularly attuned to features such as tables, spreadsheets, paragraphs of text, simplified diagrams, and images embedded within these documents. (see Buhler: Col. 22 lines 1-67). A comparison of the extracted text against a taxonomy of known words used in map keys, (see Buhler: Col. 24 lines 1-67). Clustered, each asset (e.g., an image/documents in the database) is assigned a cluster identifier, (see Buhler: Col. 11 lines 1-67, Col. 12 lines 1-67 and FIG.8). The method includes performing a sequence of steps for each printed document that includes, for each page of the respective printed document, scanning the respective page to obtain an image file. Each document in the set of documents has a known document class, (see Buhler: FIG. 9). This reads on the claim concepts of feature extraction on text of each document of the set of asset documents using a feature extraction module to generate a set of features, wherein each feature of the set of features represents a document of the set of asset documents);
However, Buhler does not appear to specifically disclose generating, by the processor, a set of lower-dimensional features from the set of features using a singular value decomposition module; generating, by the processor, a set of clusters from the set of lower-dimensional features using a clustering module.
In the same field of endeavor, Clarkson discloses generating, by the processor, a set of lower-dimensional features from the set of features using a singular value decomposition module (Clarkson discloses the documents can then be classified into a same document cluster or different clusters based on whether the similarity metric satisfied a threshold value. Singular value decomposition (SVD) techniques aim to identify a lower-dimensional subspace representation of a dataset that minimizes the average squared distance between the data points of the dataset and their lower-dimensional representation, (see Clarkson: Para. 0011-0015). The device 400 may include one or more processors (processor(s)), one or more memory devices, (see Clarkson: Para. 0038). This reads on the claim concepts generating, by the processor, a set of lower-dimensional features from the set of features using a singular value decomposition module);
generating, by the processor, a set of clusters from the set of lower-dimensional features using a clustering module (Clarkson discloses that is, a smaller as may permit greater deviation between documents determined to be similar, and as such, may increase the size of document clusters of similar documents and conventional singular value decomposition (SVD) techniques, (see Clarkson: Para. 0015-0020, 0024-0025 and 0034). This reads on the claim concepts of generating, by the processor, a set of clusters from the set of lower-dimensional features using a clustering module); and                 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the digital documents of Buhler in order to have incorporated the Singular value decomposition used to lower-dimensional, as disclosed by Clarkson, since both of these mechanisms are directed to a semantic analysis matrix corresponding to a set of documents, where each entry of the semantic analysis matrix indicates a number of times a respective term of a set of terms appears in a corresponding document in the set of documents, and then determining a lower-dimensional compressed matrix from the semantic analysis matrix. The method further includes determining a first vector representation of a first document and a second vector representation of a second document, and determining a first lower-dimensional vector representation of the first document using the first vector representation and the lower-dimensional compressed matrix and a second lower-dimensional vector representation of the second document using the second vector representation and the lower-dimensional compressed matrix. The method additionally includes determining, using the first lower-dimensional vector representation and the second lower-dimensional vector representation, a similarity metric associated with the first document and the second document, determining that the similarity metric satisfies a threshold value, and classifying the first document and the second document in a same document cluster. Classification and clustering are techniques used in data mining to analyze collected data. Classification is used to label data, while clustering is used to group similar data instances together. Classification and Clustering is used for the categorization of objects into one or more classes based on the features. They appear to be a similar process as the basic difference is minute. In the case of Classification, there are predefined labels assigned to each input instance according to their properties whereas in clustering those labels are missing. Classification is used for supervised learning whereas clustering is used for unsupervised learning. The process of classifying the input instances based on their corresponding class labels is known as classification whereas grouping the instances based on their similarity without the help of class labels is known as clustering. Text classification is a problem where we have fixed set of classes/categories and any given text is assigned to one of these categories. In contrast, Text clustering is the task of grouping a set of unlabeled texts in such a way that texts in the same group (called a cluster) are more similar to each other than to those in other clusters. incorporating the teachings of Clarkson into Buhler would produce a lower-dimensional representation (e.g., approximation) of a dataset is determined, as disclosed by Clarkson, (see Abstract). 
However, Buhler and Clarkson do not appear to specifically disclose training, by the processor, a machine-learning model of a classification microservice using the set of clusters generated from the clustering module.
In the same field of endeavor, Raihan discloses training, by the processor, a machine-learning model of a classification microservice using the set of clusters generated from the clustering module (Raihan discloses Machine-learning models can be constructed through an at least partially automated (e.g., with little or no human involvement) process called training, (see Raihan: Para. 0073). The trained machine-learning model can analyze the new data and provide a result that includes a classification of the new data into a particular class, a clustering of the new data into a particular group, a prediction based on the new data, or any combination of these, (see Raihan: Para. 0079 and 0108-0115). The microservices 412-i and/or the macroservices 416-i may be exposed to a third party (e.g., by use of an application programming interface, or "API"), (see Raihan: Para. 0068-0071). This reads on the claim concepts of training, by the processor, a machine-learning model of a classification microservice using the set of clusters generated from the clustering module).      
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the digital documents using singular value decomposition used to lower-dimensional of Buhler and Clarson in order to have incorporated the microservice, as disclosed by Raihan, since both of these mechanisms are directed to the process of filing regulatory assessments is complex and time-limited, requiring skilled information technology (IT) and risk compliance professionals to prepare responses, in addition to several iterations of information gathering, and quality checks. Such professionals must wade through volumes of rules, laws, and/or the like to determine which regulations apply to their particular organization and/or operating conditions. Conventional systems for responding to and organizing regulatory responses are typically a combination of manual and automated processes that are highly inefficient and resource intensive. Accordingly, highly-regulated industries may benefit from processes capable of efficiently and effectively determining regulatory response requirements from the large volume of applicable regulation information. The microservices pattern is a new way to build applications. It consists of sets of independent microservices implementations. The microservices pattern represents an approach to creating applications. Microservice architectures are used where maintenance of the application/product as whole is cumbersome. Microservices are modular components that are developed and deployed individually. Microservice-based architecture, the only way to collect certain data is via an API call. A single model may have a wide variety of features that require API calls. For example, the model may need to query the user service for the communities a user is a part of, then it needs to query the top posts in each of those communities, and then query the likes that each of those garnered. Since systems are almost never built for this sort of usage, it will set in motion a domino effect of downstream network calls. Incorporating the teachings of Raihan into Buhler and Clarson would produce a plurality of contextual text elements in at least one text source, combine the plurality of contextual text elements, classify events associated with at least a portion of the plurality of contextual text elements, and determine text elements related to at least a portion of the contextual text elements, as disclosed by Raihan, (see Abstract).
Regarding dependent claim(s) 3, the combination of Buhler, Clarkson and Raihan-583 discloses the method as in claim 1. However, the combination of Clarkson and Raihan-583 do not appear to specifically disclose further comprising: accessing, by the processor, an additional document added to the set of asset documents; and assigning, by the processor, a document class to the additional document. 
In the same field of endeavor, Buhler discloses accessing, by the processor, an additional document added to the set of asset documents; assigning, by the processor, a document class to the additional document (Buhler discloses the steps also includes associating (766) the respective reference image with the reference similarity hash. classify documents using a CNN or similar classifier algorithms to determine a "class" for each page of a document and one or more trained classifier models. Clustered, each asset (e.g., an image in the database) is assigned a cluster identifier. Classified assets, and begins classifying new documents once a calculated confidence measure reaches a threshold value, according to some implementations, (see Buhler: Col. 12 lines 1-67, Col. 21 line 1-67, Col. 22 lines 1-67 and Col. 24 lines 1-67). This reads on the claim concepts of accessing, by the processor, an additional document added to the set of asset documents; assigning, by the processor, a document class to the additional document).
However, the combination of Buhler and Clarkson do not appear to specifically disclose applying, by the processor, the additional document to the machine-learning model of the classification microservice.
In the same field of endeavor, Raihan-583 discloses applying, by the processor, the additional document to the machine-learning model of the classification microservice (Raihan-583 discloses techniques, processes, and/or apparatus to automatically determine categorized text in a corpus of text, (see Raihan-583: Para. 0027). The obligations delineated by the regulatory sentences may be classified 810. In various embodiments, similar (or related) regulatory text may be determined 812 and aggregated/rationalized. Labeled data of existing regulatory documents 820 may be pre-processed 830, for example, as training data to classify. A machine learning model to enable the machine-learning model to identify patterns related to the input data or to identify relationships between the input data and output data and includes a classification of the new data into a particular class, a clustering of the new data into a particular group, a prediction based on the new data, or any combination of these.  one macroservice 416-1 may use the outputs of various microservices 412-i to generate a report 418 (such as a financial report, disclosure form, etc.), (Raihan-583: Para. 0069, 0073-0080, 0107-0110 and 0113). This reads on the claim concepts of applying, by the processor, the additional document to the machine-learning model of the classification microservice); and
   Regarding dependent claim(s) 4, the combination of Buhler, Clarkson and Raihan-583 discloses the method as in claim 1. However, the combination of Buhler and Clarkson do not appear to specifically disclose wherein the set of clusters represents a set of document classes, and wherein the classification microservice is configured to assign a document class of the set of document classes to additional documents added to the set of asset documents. 
In the same field of endeavor, Raihan-583 discloses wherein the set of clusters represents a set of document classes, and wherein the classification microservice is configured to assign a document class of the set of document classes to additional documents added to the set of asset documents (Raihan-583 discloses the trained machine-learning model can analyze the new data and provide a result that includes a classification of the new data into a particular class, a clustering of the new data into a particular group, a prediction based on the new data and identify a distribution of input data (set) in a space; or any combination of these. The microservices 412-i may be used individually, or variously combined into macroservices 416-i. a prediction service 1630, obtaining sentences from a new document 1632, generating a prediction file 1634, and calling a predict API from the binary classification model, (see Raihan: Para. 0069-0070, 0071-0079, 0113, 0123-0124 and 0137). This reads on the claim concepts of wherein the set of clusters represents a set of document classes, and wherein the classification microservice is configured to assign a document class of the set of document classes to additional documents added to the set of asset documents). 
Regarding dependent claim(s) 8, the combination of Buhler, Clarkson and Raihan-583 discloses the method as in claim 1. Buhler further discloses further comprising: generating, by the processor, a machine-encoded text representation of each document of the set of asset documents using an optical character recognition module, wherein the feature extraction is performed on the machine-encoded text representation of each document of the set of asset documents (Buhler discloses the document class corresponds to a spreadsheet, the method (i) classifies (992) each encoded spreadsheet data cell in the extracted semantic information as either a formula or text and (ii) processes (992) each encoded spreadsheet data cell based on its classification as a formula or text to correct one or more errors in the respective encoded spreadsheet data cell. generate semantic analyzer pipelines 114 for each document type using a neural network that searches the space of analyzers. Some implementations collect keyword groups from document metadata during initial processing and/or Optical Character Recognition, (see Buhler: Col. 24 lines 1067, Col. 30 lines 39-67, Col. 32 lines 1-67 and FIG. 9). Note: Text and character identification by machine encoding is way to help the visually challenged for product identification and examples of OCR are text extraction tools, (see Col. 29 lines 1-67 and FIG. 8). This reads on the claim concepts of further comprising: generating, by the processor, a machine-encoded text representation of each document of the set of asset documents using an optical character recognition module, wherein the feature extraction is performed on the machine-encoded text representation of each document of the set of asset documents). 
Regarding independent claim(s) 9, Buhler discloses a computing system, comprising: one or more processors; and one or more memory devices including instructions that are executable by the one or more processors for causing the one or more processors to: access a set of asset documents (Buhler discloses device 104 typically includes one or more processing units (CPUs) 202 for executing modules, programs, or instructions stored in the memory. The present disclosure is directed towards processes that provide visual insight, discovery, and navigation into collections of millions of media files and/or documents (e.g., printed office documents scanned as images), (see Buhler: Col. 7 lines 1-67). A computer (e.g., the server 110, the client devices 104, or a combination thereof) having one or more processors, and memory, (see Buhler: Col. 9 lines 1-67 and Col. 20 line 1-30). A set of labels for a group of assets (e.g., image files/documents). FIGS. 4G and 4H, (see Buhler: Col. 13 lines 1-67, Col. 14 lines 1-67 and Col. 24 lines 1-67). This reads on the claim concepts of a computing system, comprising: one or more processors; and one or more memory devices including instructions that are executable by the one or more processors for causing the one or more processors to: access a set of asset documents); 
perform feature extraction on text of each document of the set of asset documents using a feature extraction module to generate a set of features, wherein each feature of the set of features represents a document of the set of asset documents (Buhler discloses textual queries can be matched to text content of ordinary documents, an image (classifies each encoded spreadsheet data cell in the extracted semantic information as either a formula or text). The train the base network using images of office document pages, which results in a base network that is particularly attuned to features such as tables, spreadsheets, paragraphs of text, simplified diagrams, and images embedded within these documents. (see Buhler: Col. 22 lines 1-67). A comparison of the extracted text against a taxonomy of known words used in map keys, (see Buhler: Col. 24 lines 1-67). Clustered, each asset (e.g., an image/documents in the database) is assigned a cluster identifier, (see Buhler: Col. 11 lines 1-67, Col. 12 lines 1-67 and FIG.8). The method includes performing a sequence of steps for each printed document that includes, for each page of the respective printed document, scanning the respective page to obtain an image file. Each document in the set of documents has a known document class, (see Buhler: FIG. 9). This reads on the claim concepts of perform feature extraction on text of each document of the set of asset documents using a feature extraction module to generate a set of features, wherein each feature of the set of features represents a document of the set of asset documents);
However, Buhler does not appear to specifically disclose generate a set of lower-dimensional features from the set of features using a singular value decomposition module; generate a set of clusters from the set of lower-dimensional features using a clustering module.
In the same field of endeavor, Clarkson discloses generate a set of lower-dimensional features from the set of features using a singular value decomposition module (Clarkson discloses the documents can then be classified into a same document cluster or different clusters based on whether the similarity metric satisfied a threshold value. Singular value decomposition (SVD) techniques aim to identify a lower-dimensional subspace representation of a dataset that minimizes the average squared distance between the data points of the dataset and their lower-dimensional representation, (see Clarkson: Para. 0011-0015). The device 400 may include one or more processors (processor(s)), one or more memory devices, (see Clarkson: Para. 0038). This reads on the claim concepts of generate a set of lower-dimensional features from the set of features using a singular value decomposition module);
generate a set of clusters from the set of lower-dimensional features using a clustering module (Clarkson discloses that is, a smaller as may permit greater deviation between documents determined to be similar, and as such, may increase the size of document clusters of similar documents and conventional singular value decomposition (SVD) techniques, (see Clarkson: Para. 0015-0020, 0024-0025 and 0034). This reads on the claim concepts of generate a set of clusters from the set of lower-dimensional features using a clustering module); and                 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the digital documents of Buhler in order to have incorporated the Singular value decomposition used to lower-dimensional, as disclosed by Clarkson, since both of these mechanisms are directed to a semantic analysis matrix corresponding to a set of documents, where each entry of the semantic analysis matrix indicates a number of times a respective term of a set of terms appears in a corresponding document in the set of documents, and then determining a lower-dimensional compressed matrix from the semantic analysis matrix. The method further includes determining a first vector representation of a first document and a second vector representation of a second document, and determining a first lower-dimensional vector representation of the first document using the first vector representation and the lower-dimensional compressed matrix and a second lower-dimensional vector representation of the second document using the second vector representation and the lower-dimensional compressed matrix. The method additionally includes determining, using the first lower-dimensional vector representation and the second lower-dimensional vector representation, a similarity metric associated with the first document and the second document, determining that the similarity metric satisfies a threshold value, and classifying the first document and the second document in a same document cluster. Classification and clustering are techniques used in data mining to analyze collected data. Classification is used to label data, while clustering is used to group similar data instances together. Classification and Clustering is used for the categorization of objects into one or more classes based on the features. They appear to be a similar process as the basic difference is minute. In the case of Classification, there are predefined labels assigned to each input instance according to their properties whereas in clustering those labels are missing. Classification is used for supervised learning whereas clustering is used for unsupervised learning. The process of classifying the input instances based on their corresponding class labels is known as classification whereas grouping the instances based on their similarity without the help of class labels is known as clustering. Text classification is a problem where we have fixed set of classes/categories and any given text is assigned to one of these categories. In contrast, Text clustering is the task of grouping a set of unlabeled texts in such a way that texts in the same group (called a cluster) are more similar to each other than to those in other clusters. incorporating the teachings of Clarkson into Buhler would produce a lower-dimensional representation (e.g., approximation) of a dataset is determined, as disclosed by Clarkson, (see Abstract). 
However, Buhler and Clarkson do not appear to specifically disclose train a machine-learning model of a classification microservice using the set of clusters generated from the clustering module.
In the same field of endeavor, Raihan discloses train a machine-learning model of a classification microservice using the set of clusters generated from the clustering module (Raihan discloses Machine-learning models can be constructed through an at least partially automated (e.g., with little or no human involvement) process called training, (see Raihan: Para. 0073). The trained machine-learning model can analyze the new data and provide a result that includes a classification of the new data into a particular class, a clustering of the new data into a particular group, a prediction based on the new data, or any combination of these, (see Raihan: Para. 0079 and 0108-0115). The microservices 412-i and/or the macroservices 416-i may be exposed to a third party (e.g., by use of an application programming interface, or "API"), (see Raihan: Para. 0068-0071). This reads on the claim concepts of train a machine-learning model of a classification microservice using the set of clusters generated from the clustering module).      
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the digital documents using singular value decomposition used to lower-dimensional of Buhler and Clarson in order to have incorporated the microservice, as disclosed by Raihan, since both of these mechanisms are directed to the process of filing regulatory assessments is complex and time-limited, requiring skilled information technology (IT) and risk compliance professionals to prepare responses, in addition to several iterations of information gathering, and quality checks. Such professionals must wade through volumes of rules, laws, and/or the like to determine which regulations apply to their particular organization and/or operating conditions. Conventional systems for responding to and organizing regulatory responses are typically a combination of manual and automated processes that are highly inefficient and resource intensive. Accordingly, highly-regulated industries may benefit from processes capable of efficiently and effectively determining regulatory response requirements from the large volume of applicable regulation information. The microservices pattern is a new way to build applications. It consists of sets of independent microservices implementations. The microservices pattern represents an approach to creating applications. Microservice architectures are used where maintenance of the application/product as whole is cumbersome. Microservices are modular components that are developed and deployed individually. Microservice-based architecture, the only way to collect certain data is via an API call. A single model may have a wide variety of features that require API calls. For example, the model may need to query the user service for the communities a user is a part of, then it needs to query the top posts in each of those communities, and then query the likes that each of those garnered. Since systems are almost never built for this sort of usage, it will set in motion a domino effect of downstream network calls. Incorporating the teachings of Raihan into Buhler and Clarson would produce a plurality of contextual text elements in at least one text source, combine the plurality of contextual text elements, classify events associated with at least a portion of the plurality of contextual text elements, and determine text elements related to at least a portion of the contextual text elements, as disclosed by Raihan, (see Abstract).
Regarding claim 10 (drawn system): claim 10 is system claims respectively that correspond to method of claim 3. Therefore, 10 is rejected for at least the same reasons as the method of 3. 
Regarding claim 11 (drawn system): claim 11 is system claims respectively that correspond to method of claim 4. Therefore, 11 is rejected for at least the same reasons as the method of 4.
Regarding claim 12 (drawn system): claim 12 is system claims respectively that correspond to method of claim 8. Therefore, 12 is rejected for at least the same reasons as the method of 8.
Regarding dependent claim(s) 14, the combination of Buhler, Clarkson and Raihan-583 discloses the system as in claim 9. Buhler further discloses wherein the clustering module is configured to perform a density-based spatial clustering operation (Buhler discloses the density of each group depends on the similarity between the images within the respective group. A neural network (e.g., a CNN), leveraging the row and colunm layout, to extract relevant business information using a white list of keywords, (see Buhler: Col. 12 lines 1-67, Col. 17 lines 1-67, Col. 19 lines 1-67 and Col. 28 lines 1-67). This reads on the claim concepts of a bag-of-words feature extraction tool, and wherein the clustering module is configured to perform a density-based spatial clustering operation).
Regarding independent claim(s) 16, Buhler discloses a non-transitory computer-readable medium comprising computer-executable instructions to cause a computer to: access a set of asset documents (Buhler discloses the present disclosure is directed towards processes that provide visual insight, discovery, and navigation into collections of millions of media files and/or documents (e.g., printed office documents scanned as images), (see Buhler: Col. 7 lines 1-67). A computer (e.g., the server 110, the client devices 104, or a combination thereof) having one or more processors, and memory, (see Buhler: Col. 20 line 1-30). A set of labels for a group of assets (e.g., image files/documents). FIGS. 4G and 4H, (see Buhler: Col. 13 lines 1-67, Col. 14 lines 1-67 and Col. 24 lines 1-67). This reads on the claim concepts of A non-transitory computer-readable medium comprising computer-executable instructions to cause a computer to: access a set of asset documents): 
perform feature extraction on text of each document of the set of asset documents using a feature extraction module to generate a set of features, wherein each feature of the set of features represents a document of the set of asset documents (Buhler discloses textual queries can be matched to text content of ordinary documents, an image (classifies each encoded spreadsheet data cell in the extracted semantic information as either a formula or text). The train the base network using images of office document pages, which results in a base network that is particularly attuned to features such as tables, spreadsheets, paragraphs of text, simplified diagrams, and images embedded within these documents. (see Buhler: Col. 22 lines 1-67). A comparison of the extracted text against a taxonomy of known words used in map keys, (see Buhler: Col. 24 lines 1-67). Clustered, each asset (e.g., an image/documents in the database) is assigned a cluster identifier, (see Buhler: Col. 11 lines 1-67, Col. 12 lines 1-67 and FIG.8). The method includes performing a sequence of steps for each printed document that includes, for each page of the respective printed document, scanning the respective page to obtain an image file. Each document in the set of documents has a known document class, (see Buhler: FIG. 9). This reads on the claim concepts of perform feature extraction on text of each document of the set of asset documents using a feature extraction module to generate a set of features, wherein each feature of the set of features represents a document of the set of asset documents);
However, Buhler does not appear to specifically disclose generate a set of lower-dimensional features from the set of features using a singular value decomposition module; generate a set of clusters from the set of lower-dimensional features using a clustering module.
In the same field of endeavor, Clarkson discloses generate a set of lower-dimensional features from the set of features using a singular value decomposition module (Clarkson discloses the documents can then be classified into a same document cluster or different clusters based on whether the similarity metric satisfied a threshold value. Singular value decomposition (SVD) techniques aim to identify a lower-dimensional subspace representation of a dataset that minimizes the average squared distance between the data points of the dataset and their lower-dimensional representation, (see Clarkson: Para. 0011-0015). The device 400 may include one or more processors (processor(s)), one or more memory devices, (see Clarkson: Para. 0038). This reads on the claim concepts of generate a set of lower-dimensional features from the set of features using a singular value decomposition module);  
generate a set of clusters from the set of lower-dimensional features using a clustering module (Clarkson discloses that is, a smaller as may permit greater deviation between documents determined to be similar, and as such, may increase the size of document clusters of similar documents and conventional singular value decomposition (SVD) techniques, (see Clarkson: Para. 0015-0020, 0024-0025 and 0034). This reads on the claim concepts of generate a set of clusters from the set of lower-dimensional features using a clustering module); and 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the digital documents of Buhler in order to have incorporated the Singular value decomposition used to lower-dimensional, as disclosed by Clarkson, since both of these mechanisms are directed to a semantic analysis matrix corresponding to a set of documents, where each entry of the semantic analysis matrix indicates a number of times a respective term of a set of terms appears in a corresponding document in the set of documents, and then determining a lower-dimensional compressed matrix from the semantic analysis matrix. The method further includes determining a first vector representation of a first document and a second vector representation of a second document, and determining a first lower-dimensional vector representation of the first document using the first vector representation and the lower-dimensional compressed matrix and a second lower-dimensional vector representation of the second document using the second vector representation and the lower-dimensional compressed matrix. The method additionally includes determining, using the first lower-dimensional vector representation and the second lower-dimensional vector representation, a similarity metric associated with the first document and the second document, determining that the similarity metric satisfies a threshold value, and classifying the first document and the second document in a same document cluster. Classification and clustering are techniques used in data mining to analyze collected data. Classification is used to label data, while clustering is used to group similar data instances together. Classification and Clustering is used for the categorization of objects into one or more classes based on the features. They appear to be a similar process as the basic difference is minute. In the case of Classification, there are predefined labels assigned to each input instance according to their properties whereas in clustering those labels are missing. Classification is used for supervised learning whereas clustering is used for unsupervised learning. The process of classifying the input instances based on their corresponding class labels is known as classification whereas grouping the instances based on their similarity without the help of class labels is known as clustering. Text classification is a problem where we have fixed set of classes/categories and any given text is assigned to one of these categories. In contrast, Text clustering is the task of grouping a set of unlabeled texts in such a way that texts in the same group (called a cluster) are more similar to each other than to those in other clusters. incorporating the teachings of Clarkson into Buhler would produce a lower-dimensional representation (e.g., approximation) of a dataset is determined, as disclosed by Clarkson, (see Abstract). 
However, Buhler and Clarkson do not appear to specifically disclose train a machine-learning model of a classification microservice using the set of clusters generated from the clustering module.
In the same field of endeavor, Raihan discloses training, by the processor, a machine-learning model of a classification microservice using the set of clusters generated from the clustering module (Raihan discloses Machine-learning models can be constructed through an at least partially automated (e.g., with little or no human involvement) process called training, (see Raihan: Para. 0073). The trained machine-learning model can analyze the new data and provide a result that includes a classification of the new data into a particular class, a clustering of the new data into a particular group, a prediction based on the new data, or any combination of these, (see Raihan: Para. 0079 and 0108-0115). The microservices 412-i and/or the macroservices 416-i may be exposed to a third party (e.g., by use of an application programming interface, or "API"), (see Raihan: Para. 0068-0071). This reads on the claim concepts of train a machine-learning model of a classification microservice using the set of clusters generated from the clustering module). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the digital documents using singular value decomposition used to lower-dimensional of Buhler and Clarson in order to have incorporated the microservice, as disclosed by Raihan, since both of these mechanisms are directed to the process of filing regulatory assessments is complex and time-limited, requiring skilled information technology (IT) and risk compliance professionals to prepare responses, in addition to several iterations of information gathering, and quality checks. Such professionals must wade through volumes of rules, laws, and/or the like to determine which regulations apply to their particular organization and/or operating conditions. Conventional systems for responding to and organizing regulatory responses are typically a combination of manual and automated processes that are highly inefficient and resource intensive. Accordingly, highly-regulated industries may benefit from processes capable of efficiently and effectively determining regulatory response requirements from the large volume of applicable regulation information. The microservices pattern is a new way to build applications. It consists of sets of independent microservices implementations. The microservices pattern represents an approach to creating applications. Microservice architectures are used where maintenance of the application/product as whole is cumbersome. Microservices are modular components that are developed and deployed individually. Microservice-based architecture, the only way to collect certain data is via an API call. A single model may have a wide variety of features that require API calls. For example, the model may need to query the user service for the communities a user is a part of, then it needs to query the top posts in each of those communities, and then query the likes that each of those garnered. Since systems are almost never built for this sort of usage, it will set in motion a domino effect of downstream network calls. Incorporating the teachings of Raihan into Buhler and Clarson would produce a plurality of contextual text elements in at least one text source, combine the plurality of contextual text elements, classify events associated with at least a portion of the plurality of contextual text elements, and determine text elements related to at least a portion of the contextual text elements, as disclosed by Raihan, (see Abstract).
Regarding claim 17 (drawn computer-readable medium): claim 17 is computer-readable medium claims respectively that correspond to method of claim 3. Therefore, 17 is rejected for at least the same reasons as the method of 3.  
Regarding claim 18 (drawn computer-readable medium): claim 18 is computer-readable medium claims respectively that correspond to method of claim 8. Therefore, 18 is rejected for at least the same reasons as the method of 8.  
Regarding claim 19 (drawn computer-readable medium): claim 19 is computer-readable medium claims respectively that correspond to method of claim 4. Therefore, 19 is rejected for at least the same reasons as the method of 4.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Buhler et al. (US 10,769,503 B1, hereinafter Buhler) in view of Clarkson et al. (US 2019/0258640 A1, hereinafter Clarkson), in view of Raihan (US 2019/0354583 A1, hereinafter Raihan) and in view of Raihan (US 2019/0354809 A1, hereinafter Raihan). 
Regarding dependent claim(s) 2, the combination of Buhler, Clarkson and Raihan-583 discloses the method as in claim 1. However, the combination of Buhler and Raihan-583 do not appear to specifically disclose wherein performing the feature extraction, generating the set of lower-dimensional features, generating the set of clusters.
In the same field of endeavor, Clarkson discloses wherein performing the feature extraction, generating the set of lower-dimensional features, generating the set of clusters (Clarkson discloses FIG. 1 is a block diagram schematically depicting a semantic document analysis process (extraction). The DBMS 416 may be loaded into the memory 404 and may support functionality for accessing, retrieving, storing, and/or manipulating data stored in the memory 404, data stored in the data storage 410, and/or data stored in external data store(s), (see Clarkson: Para. 0014-0020 and 0048). A lower-dimensional compressed matrix from the semantic analysis matrix (using document). classifying the documents and clusters of similar documents, (see Clarkson: Para. 0011-0015 and 0019-0025). This reads on the claim concepts of wherein performing the feature extraction, generating the set of lower-dimensional features, generating the set of clusters), and 
However, the combination of Buhler, Clarkson and Raihan-583 do not appear to specifically disclose training the machine-learning model are each performed by cloud-based microservices coordinated by a scalable Kubernetes system.
In the same field of endeavor, Raihan-809 discloses training the machine-learning model are each performed by cloud-based microservices coordinated by a scalable Kubernetes system (Raihan-809 discloses machine learning (ML) tools and frameworks further complicates the process. With training, the machine-learning model can be transformed from an untrained state to a trained state and using cloud-based infrastructure (see Raihan-809: Para. 0060-0071). The microservices 412-i may be used individually, or variously combined into macroservices 416-I, (see Raihan-809: Para. 0066-0068). The infrastructure 1006 may include or use a container system and/or application deployment management application, such as Kubernetes (developed by the Cloud Native Computing Foundation), (see Raihan-809: Para. 0118). This reads on the claim concepts of training the machine-learning model are each performed by cloud-based microservices coordinated by a scalable Kubernetes system). 
   Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the digital documents using singular value decomposition used to lower-dimensional of Buhler, Clarkson and Raihan-583 in order to have incorporated the Kubernetes system, as disclosed by Raihan-809, since both of these mechanisms are directed to computational model management requires interoperation between several individual functions including, for example, data acquisition, persistence, modelling experiments, deployment, versioning, release, and/or the like. In addition, a lack of reference standards, unproven patterns, and/or convoluted workflows combined with an overload of machine learning (ML) tools and frameworks further complicates the process. Accordingly, coordinating the results of these disparate platforms to manage existing and/or determine new computational models using conventional systems is extremely complex and inefficient. starts a particular container on demand, allows containers to talk to each other, dynamically spins up and terminates compute resources, recovers from failures and manages the lifecycle of containers, and generally ensures optimal performance and high availability. Kubernetes cluster contains at least one master node, which controls and schedules the cluster, and a number of worker nodes, each running one or more pods deployed to the same host. A popular platform used to build machine learning pipelines for Kubernetes. It provides a way to map and deploy an end-to-end machine learning pipeline for Kubernetes, and is a popular way of powering containerised machine learning models. The Kubernetes architecture is designed to run containerized applications. A Kubernetes cluster consists of at least one control plane and at least one worker node (typically a physical or virtual server). Kubernetes is a portable, extensible, open source platform for managing containerized workloads and services, that facilitates both declarative configuration and automation. Incorporating the teachings of Raihan-809 into Buhler, Clarkson and Raihan-583 would produce a processor and a memory storing instructions, which, when executed by the processor, cause the processor to generate a candidate computational model for a model function based on an objective and function data, and provide the candidate computational model to a model assessment process to perform a champion-challenger process based on performance metrics, industrial metrics, and user metrics, as disclosed by Raihan-809, (see Abstract). 
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Buhler et al. (US 10,769,503 B1, hereinafter Buhler) in view of Clarkson et al. (US 2019/0258640 A1, hereinafter Clarkson), in view of Raihan (US 2019/0354583 A1, hereinafter Raihan) and in view of Hosseinisianaki et al. (US 2020/0344194 A1, hereinafter Hosseinisanki). 
 Regarding dependent claim(s) 5, the combination of Buhler, Clarkson and Raihan-583 discloses the method as in claim 1. However, the combination of Buhler, Clarkdon and Raihan-583 do not appear to specifically disclose wherein the feature extraction module comprises a bidirectional encoder representation of transformers (BERT) based feature extraction tool.
In the same field of endeavor, Hosseinisianaki discloses wherein the feature extraction module comprises a bidirectional encoder representation of transformers (BERT) based feature extraction tool (Hosseinisianaki discloses the ML model to identify whether one or more purposes are associated with a communication, the one or more purposes indicating respective actions to be performed by a user that generated or received the communication (document classification). The system can include Word2Vec, embeddings from language models (ELMO), bidirectional encoder representations from transformers (BERT), and global vectors (Glo Ve) for word representation. The context encoder 304 may include a feature extractor with n-grams (e.g., up to 3-grams) extracted from the context 312, (see Hosseinisianaki: Para. 0026, 0059-0065 and 0089-0094). This reads on the claim concept of wherein the feature extraction module comprises a bidirectional encoder representation of transformers (BERT) based feature extraction tool) or
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the digital documents using singular value decomposition used to lower-dimensional of Buhler, Clarkson and Raihan-583 in order to have incorporated the bidirectional encoder representation of transformers (BERT), as disclosed by Hosseinisianaki, since both of these mechanisms are directed to a memory to store parameters defining a machine learning (ML) model., the ML model to identify whether one or more purposes are associated with a communication, the one or more purposes indicating respective actions to be performed by a user that generated or received the communication. The system can include processing circuitry to provide, as input to the ML model., data indicating communication content and communication context, the communication. content including a first portion of content from the communication to the classified, and the communication context including (a) content from an associated, different communication or (b) content from a second, different portion of the communication to be classified. The processing circuitry can further receive, as output of the ML model, data indicating the purpose of the first portion of the content. The communication can be an electronic mail (email). The first portion can be a sentence from the email. The context can be content, other than the sentence, from the same email or a different entail. The ML model can include a dynamic-context recurrent neural network (RNN) that implements a content encoder to encode the first portion into encoded content, a context encoder to encode the context into encoded context, a feature fusion operation to combine the encoded content and encoded context into a fused representation, and a classification operation that determines the purpose of the content based on the fused representation. The content encoder can encode sentences of the context and performs a purpose-based attention operation on the encoded sentences to generate weighted and encoded sentences. BERT is an open source machine learning framework for natural language processing (NLP). BERT is designed to help computers understand the meaning of ambiguous language in text by using surrounding text to establish context. The BERT framework was pre-trained using text from Wikipedia and can be fine-tuned with question and answer datasets. BERT, which stands for Bidirectional Encoder Representations from Transformers, is based on Transformers, a deep learning model in which every output element is connected to every input element, and the weightings between them are dynamically calculated based upon their connection. (In NLP, this process is called attention.) BERT makes use of Transformer, an attention mechanism that learns contextual relations between words (or sub-words) in a text. Transformer includes two separate mechanisms an encoder that reads the text input and a decoder that produces a prediction for the task. Incorporating the teachings of Hosseinisianaki into Buhler, Clarkson and Raihan-583 would produce the method can include identifying, by a machine learning (ML) model, based on the communication content and the communication context, one or more purposes associated with the communication, the one or more purposes indicating respective actions to be performed by a user that generated or received the communication, as disclosed by Hosseinisianaki, (see Abstract).    
However, the combination of Clarkdon, Raihan-583 and Hosseinisianaki do not appear to specifically disclose a bag-of-words feature extraction tool, and wherein the clustering module is configured to perform a density-based spatial clustering operation.
In the same field of endeavor, Buhler discloses a bag-of-words feature extraction tool, and wherein the clustering module is configured to perform a density-based spatial clustering operation (Buhler discloses a "bag of words" methodology to select a vocabulary, or a fixed set of words, and, for each document, count the number of instances of each word in the vocabulary. The density of each group depends on the similarity between the images within the respective group. A neural network (e.g., a CNN), leveraging the row and colunm layout, to extract relevant business information using a white list of keywords, (see Buhler: Col. 12 lines 1-67, Col. 17 lines 1-67, Col. 19 lines 1-67 and Col. 28 lines 1-67). This reads on the claim concepts of a bag-of-words feature extraction tool, and wherein the clustering module is configured to perform a density-based spatial clustering operation).
Regarding dependent claim(s) 13, the combination of Buhler, Clarkson and Raihan-583 discloses the system as in claim 9. However, the combination of Buhler, Clarkdon and Raihan-583 do not appear to specifically disclose wherein the feature extraction module comprises a bidirectional encoder representation of transformers (BERT) based feature extraction tool or a bag-of-words feature extraction tool.
In the same field of endeavor, Hosseinisianaki discloses wherein the feature extraction module comprises a bidirectional encoder representation of transformers (BERT) based feature extraction tool or a bag-of-words feature extraction tool (Hosseinisianaki discloses the ML model to identify whether one or more purposes are associated with a communication, the one or more purposes indicating respective actions to be performed by a user that generated or received the communication (document classification). The system can include Word2Vec, embeddings from language models (ELMO), bidirectional encoder representations from transformers (BERT), and global vectors (Glo Ve) for word representation. The context encoder 304 may include a feature extractor with n-grams (e.g., up to 3-grams) extracted from the context 312. The content features 314, context features 316 can include the words represented using Bag of Words, (see Hosseinisianaki: Para. 0026, 0053, 0059-0065 and 0089-0094). This reads on the claim concept of wherein the feature extraction module comprises a bidirectional encoder representation of transformers (BERT) based feature extraction tool or a bag-of-words feature extraction tool). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the digital documents using singular value decomposition used to lower-dimensional of Buhler, Clarkson and Raihan-583 in order to have incorporated the bidirectional encoder representation of transformers (BERT), as disclosed by Hosseinisianaki, since both of these mechanisms are directed to a memory to store parameters defining a machine learning (ML) model., the ML model to identify whether one or more purposes are associated with a communication, the one or more purposes indicating respective actions to be performed by a user that generated or received the communication. The system can include processing circuitry to provide, as input to the ML model., data indicating communication content and communication context, the communication. content including a first portion of content from the communication to the classified, and the communication context including (a) content from an associated, different communication or (b) content from a second, different portion of the communication to be classified. The processing circuitry can further receive, as output of the ML model, data indicating the purpose of the first portion of the content. The communication can be an electronic mail (email). The first portion can be a sentence from the email. The context can be content, other than the sentence, from the same email or a different entail. The ML model can include a dynamic-context recurrent neural network (RNN) that implements a content encoder to encode the first portion into encoded content, a context encoder to encode the context into encoded context, a feature fusion operation to combine the encoded content and encoded context into a fused representation, and a classification operation that determines the purpose of the content based on the fused representation. The content encoder can encode sentences of the context and performs a purpose-based attention operation on the encoded sentences to generate weighted and encoded sentences. BERT is an open source machine learning framework for natural language processing (NLP). BERT is designed to help computers understand the meaning of ambiguous language in text by using surrounding text to establish context. The BERT framework was pre-trained using text from Wikipedia and can be fine-tuned with question and answer datasets. BERT, which stands for Bidirectional Encoder Representations from Transformers, is based on Transformers, a deep learning model in which every output element is connected to every input element, and the weightings between them are dynamically calculated based upon their connection. (In NLP, this process is called attention.) BERT makes use of Transformer, an attention mechanism that learns contextual relations between words (or sub-words) in a text. Transformer includes two separate mechanisms an encoder that reads the text input and a decoder that produces a prediction for the task. Incorporating the teachings of Hosseinisianaki into Buhler, Clarkson and Raihan-583 would produce the method can include identifying, by a machine learning (ML) model, based on the communication content and the communication context, one or more purposes associated with the communication, the one or more purposes indicating respective actions to be performed by a user that generated or received the communication, as disclosed by Hosseinisianaki, (see Abstract).
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Buhler et al. (US 10,769,503 B1, hereinafter Buhler) in view of Clarkson et al. (US 2019/0258640 A1, hereinafter Clarkson), in view of Raihan (US 2019/0354583 A1, hereinafter Raihan), in view of Hosseinisianaki et al. (US 2020/0344194 A1, hereinafter Hosseinisanki) and in view of Swamy (US 9,336,302 B1, hereinafter Swamy). 
Regarding dependent claim(s) 6, the combination of Buhler, Clarkson and Raihan-583 discloses the method as in claim 5. However, the combination of Buhler, Clarkdon and Raihan-583 do not appear to specifically disclose wherein the density-based spatial clustering operation assigns each document of the set of asset documents as a core sample document within a cluster of the set of clusters, as a border sample document within the cluster of the set of clusters, or as an outlier document. 
In the same field of endeavor, Swamy discloses wherein the density-based spatial clustering operation assigns each document of the set of asset documents as a core sample document within a cluster of the set of clusters, as a border sample document within the cluster of the set of clusters, or as an outlier document (Swamy discloses A density-based cluster is a dense region of objects that is surrounded by a region of low density. A density-based definition of a cluster is often employed when the clusters are irregular or intertwined, and when noise and outliers are present. Measure is often employed for documents. Usually, the similarity measures used for K-means are relatively simple since the algorithm repeatedly calculates the similarity of each point to each centroid, and thus complex distance functions incur computational complexity. Note: The k-means algorithm divides a set of N samples X into K disjoint clusters C, each described by the mean μj of the samples in the cluster, (see See Swamy: Col. 31 lines 1-67, Col. 32 lines 1-67, Col. 33 lines 1-67 and Col. 36 lines 1-67). This reads on the claim concepts of wherein the density-based spatial clustering operation assigns each document of the set of asset documents as a core sample document within a cluster of the set of clusters, as a border sample document within the cluster of the set of clusters, or as an outlier document).
 Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the digital documents using singular value decomposition used to lower-dimensional of Buhler, Clarkson, Raihan-583 and Hosseinisianaki in order to have incorporated the outlier document, as disclosed by Swamy, since both of these mechanisms are directed to Data clustering is a process of grouping together data points having common characteristics. In automated processes, a cost function or distance function is defined, and data is classified is belonging to various clusters by making decisions about its relationship to the various defined clusters (or automatically defined clusters) in accordance with the cost function or distance function. Therefore, the clustering problem is an automated decision-making problem. The science of clustering is well established, and various different paradigms are available. After the cost or distance function is defined and formulated as clustering criteria, the clustering process becomes one of optimization according to an optimization process, which itself may be imperfect or provide different optimized results in dependence on the particular optimization employed. For large data sets, a complete evaluation of a single optimum state may be infeasible, and therefore the optimization process subject to error, bias, ambiguity, or other known artifacts. K-means is often referred to as algorithm. In basic terms, the algorithm has three steps. The first step chooses the initial centroids, with the most basic method being to choose k samples from the dataset X. After initialization, K-means consists of looping between the two other steps. The first step assigns each sample to its nearest centroid. The second step creates new centroids by taking the mean value of all of the samples assigned to each previous centroid. The difference between the old and the new centroids are computed and the algorithm repeats these last two steps until this value is less than a threshold. In other words, it repeats until the centroids do not move significantly. the clustering algorithms have a minimum threshold of data points to form a cluster, the outliers are the lone data points that are not clustered. The k-means based outlier detection technique the data are partitioned in to k groups by assigning them to the closest cluster centers. Incorporating the teachings of Swamy into Buhler, Clarkson, Raihan-583 and Hosseinisianaki would produce optimize the distance function based on the user inputs and the output, and on at least one reference-user inference, as disclosed by Swamy, (see Abstract). 
Regarding claim 15 (drawn system): claim 15 is system claims respectively that correspond to method of claim 6. Therefore, 15 is rejected for at least the same reasons as the method of 6. 
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Buhler et al. (US 10,769,503 B1, hereinafter Buhler) in view of Clarkson et al. (US 2019/0258640 A1, hereinafter Clarkson), in view of Raihan (US 2019/0354583 A1, hereinafter Raihan) and in view of Pyati (US 2019/0311301 A1, hereinafter Pyati).    
Regarding dependent claim(s) 7, the combination of Buhler, Clarkson and Raihan-583 discloses the method as in claim 1. However, the combination of Buhler, Clarkdon and Raihan-583 do not appear to specifically disclose further comprising: performing, by the processor, a grid search to adjust adjustable parameters of the feature extraction module.
In the same field of endeavor, Pyati discloses further comprising: performing, by the processor, a grid search to adjust adjustable parameters of the feature extraction module (Pyati discloses clustering methods can include k-means clustering, hierarchical clustering, density-based clustering, grid-based clustering, and variations of these algorithms, (see Pyati: Para. 0062-0065). The training set can include a subset of the previous item listings applied to a machine learning algorithm to identify the parameters and functions for processing new item listings to achieve a target objective (e.g., generating a machine learning model) and k-means clustering dynamically adjusts the number of clusters by merging and splitting clusters according to predefined thresholds. The extraction stage 210, data flow 200 can proceed to model building stage for constructing machine learning model, (see Pyati: Para. 0040, 0048-0051, 0062-0065 and 0073-0086). This reads on the claim concepts of further comprising: performing, by the processor, a grid search to adjust adjustable parameters of the feature extraction module),
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the digital documents using singular value decomposition used to lower-dimensional of Buhler, Clarkson and Raihan-583 in order to have incorporated the grid search, as disclosed by Pyati, since both of these mechanisms are directed to the rate of data generation and collection is rapidly accelerating, driven by technological advances in computing infrastructure (e.g., processing, memory, storage, and networking resources) that provide for seemingly limitless capture and storage of data and the proliferation of new sources of data (e.g., mobile devices, digital cameras, social or content sharing networks, etc.) that supply streams of information that appear to have no end. Enterprises and other organizations attempt to make sense of their data by designing systems to mine their data and discover insights that may help achieve organizational goals. Customers or end users of these enterprises sometimes have the same or similar access to this data but may be unaware of their access to data or how to leverage access, lack knowledge in data science to take advantage of their access to the data, or have little to no motivation to analyze voluminous amounts of data. Grid-searching is the process of scanning the data to configure optimal parameters for a given model. Grid-searching can be applied across machine learning to calculate the best parameters to use for any given model. It is important to note that Grid-searching can be extremely computationally expensive and may take your machine quite a long time to run. Grid-Search will build a model on each parameter combination possible. It iterates through every parameter combination and stores a model for each combination. Incorporating the teachings of Pyati into Buhler, Clarkson and Raihan-583 would produce provide real-time machine learning modeling, evaluation, and visualization. A computing system can receive input values for attributes of a new item listing. Concurrently, the system can analyze previous related item listings. The system can process the attributes and associated values of the new listing and previous listings to extract features and associated values, as disclosed by Pyati, (see Abstract).            
However, the combination of Buhler, Raihan-583 and Pyati do not appear to specifically disclose the singular value decomposition module, the clustering module, or a combination thereof.
In the same field of endeavor, Clarkson discloses the singular value decomposition module, the clustering module, or a combination thereof (Clarkson discloses Conventional SVD (singular value decomposition) techniques aim to identify a lower-dimensional subspace representation of a dataset that minimizes the average squared distance between the data points of the dataset and their lower-dimensional representation. That is, a smaller as may permit greater deviation between documents determined to be similar, and as such, may increase the size of document clusters of similar documents. (see Clarkson: Para. 0012 and 0024-0025). This reads on the claim concepts of the singular value decomposition module, the clustering module, or a combination thereof). 
Regarding claim 20 (drawn computer-readable medium): claim 20 is computer-readable medium claims respectively that correspond to method of claim 7. Therefore, 20 is rejected for at least the same reasons as the method of 7.  
                                                             Examiner's Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/Examiner, Art Unit 2164     

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164